[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 25, 2007
                              No. 07-11863                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 06-00210-CR-CB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOHN WESLEY WILSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                            (September 25, 2007)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     John Wesley Wilson appeals his 120-month sentence for being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). According to the

presentence investigation report (“PSI”), Wilson was arrested for assaulting two

officers, who were attempting to arrest him, by driving with the officers partially in

his car, thereby dragging and injuring them. After the arrest, a firearm was found

in the car’s glove compartment. The district court applied a 4-level increase based

on the specific offense characteristic of possession of a firearm in connection with

another felony, pursuant to U.S.S.G. § 2K2.1(b)(6), but found that, regardless of

whether the guideline range reflected the enhancement, in consideration of the

18 U.S.C. § 3553(a) factors, the statutory maximum sentence of 120 months was

appropriate.

      On appeal, Wilson argues that the four-level enhancement was improperly

applied because: (1) there was no indication that he “went for his gun”; (2) the

firearm was found in the glove compartment several hours after his arrest; and (3)

he fled the car on foot without attempting to reach for the gun.

      Upon review of the record, PSI, and sentencing transcript, and upon

consideration of the briefs of the parties, we discern no reversible error.

      We review “the district court’s application and interpretation of the

sentencing guidelines under the de novo standard of review, but review[] its

finding of fact for clear error.” United States v. Rhind, 289 F.3d 690, 693 (11th



                                           2
Cir. 2002). The district court must calculate the guideline range accurately.

United States v. Williams, 456 F.3d 1353, 1360 (11th Cir. 2006). However,

harmless error review applies to a guideline miscalculation. Id. “A Guidelines

miscalculation is harmless if the district court would have imposed the same

sentence without the error.” Id. Because the district court explicitly found that

consideration of the 18 U.S.C. § 3553(a) factors warranted the statutory maximum

sentence, regardless of whether the guideline range reflected the four-level

enhancement for possession of a firearm in connection with another felony offense,

any error it might have committed was harmless.

      AFFIRMED




                                          3